           Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
                                                              No. 1:19-cr-10080-NMG
            v.
                                                               Leave to file granted on
 DAVID SIDOO et al.,
                                                                 December 23, 2019
            Defendants.

                 REPLY BRIEF IN SUPPORT OF DEFENDANT JOHN WILSON’S
                  SUPPLEMENTAL MOTION TO COMPEL PRODUCTION OF
                               EXCULPATORY EVIDENCE

                                      I.      INTRODUCTION

          Brady and the Local Rules impose a solemn, self-enforcing obligation on the government

to disclose exculpatory evidence within predefined deadlines. Prosecutors in this District have

recently devised a strategy for sidestepping their obligations: stating in “automatic discovery”

letters that they are “aware of no information or materials” that are exculpatory within the

meaning of the Rules; stonewalling defendants’ specific requests for exculpatory evidence;

requiring those defendants to file motions to compel; subsequently disclosing certain exculpatory

information without conceding their obligation to have done so; and asking the Court to deem

the defendants’ motions moot. Through this series of maneuvers, the prosecutors arrogate to the

government the discretion over the scope and timing of its disclosures, deprive defendants of

protections to which they are entitled, and elude judicial oversight.

          In the current case, automatic discovery of exculpatory evidence was due by May 30,

2019. The government declared at that time that it possessed no exculpatory evidence subject to

disclosure. See ECF No. 693-1, at 8. The government then rejected the defendants’ specific,

enumerated Brady requests, reciting platitudes and refusing to identify which requests were

actually disputed. See ECF Nos. 693-2, 693-3, 693-4, 693-5. Stymied, the defendants filed a

 1/30/2020 13:57
 AMERICAS 101883069
           Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 2 of 12



series of five motions to compel. In its oppositions, the government characterized the

defendants’ requests as “meritless” and “speculation,” and claimed to have “scrupulously

adhered to its discovery obligations.” Opposition 1, 26, 34, 35, 37. As discussed in more detail

below, the government’s Opposition countered the defendants’ measured Brady requests with

farfetched theories, artful phrasing, and non-sequiturs.

          On January 28, 2020—after the original deadline for the defendants’ reply briefs—the

government delivered to the defendants a six-page, single-spaced letter containing edited

snippets from FBI 302 reports. The letter’s disclosures are obviously exculpatory. The letter

discloses, for example:

                     That, according to Wilson’s son’s high school water polo coach, Wilson’s son
                      “was recruited by various colleges” to play water polo, and the coach specifically
                      “talked to coaches at USC about Wilson’s son.”

                     That Wilson’s son’s teammate “was not surprised that Wilson’s son was recruited
                      to USC’s water polo team.”

                     That Singer had no recollection of Wilson knowing “of the inaccuracies in his
                      son’s athletic profile.”

                     And that Steven Masera, the employee of Rick Singer who sent allegedly
                      fraudulent invoices to Wilson’s company, “dealt with John Wilson’s assistant . . .
                      and does not remember talking to Wilson directly.”

The government offers no explanation for its failure to disclosure such information until eight

months after the automatic-discovery deadline. The government does not suggest that it has only

recently obtained the information contained in its letter. It neither admits nor denies that that

information is exculpatory.

          Ordinarily, courts grant substantial deference to the government’s efforts to discharge its

discovery obligations. But the government has demonstrated that that ordinary deference would

be misplaced here. The prosecutors are unable or unwilling to abide by the Local Rules’ timing



 1/30/2020 13:57
 AMERICAS 101883069                                    2
           Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 3 of 12



requirements. They are unable or unwilling to determine with reasonable fairness whether

information in their possession is exculpatory.

          To put an end to the government’s continuing violation of the defendants’ rights, the

Court should (a) grant the Motion; (b) find that the specific categories of evidence the defendants

seek are exculpatory and discoverable; (c) require the government to produce the complete FBI

302 reports relating to this case; and (d) impose a specific deadline in the near future for the

completion of that production.

                                   II.     THE SUPPLEMENTAL REQUESTS

          The following subsections address the specific categories of evidence that Wilson’s

supplemental Brady Motion (ECF No. 699) requests, and the government’s responses to those

requests in its Opposition (ECF No. 736).1 Generally speaking, the Opposition relies on the

following diversionary tactics:

                     The Opposition focuses heavily on the government’s prior production of various
                      documents. But the Constitution requires production of 100% of the Brady
                      material in the government’s possession, including exculpatory information the
                      government knows from interviews of witnesses (in this case, particularly Singer).
                      The Constitution trumps the Jencks Act, not the reverse.

                     The government has adopted artful definitions and farfetched legal theories to
                      claim that the defendants’ charitable gifts are bribes. Relying on that premise, the
                      government affects the attitude that such gifts are indefensible under any scenario,
                      ostensibly relieving the government of the obligation to produce evidence that
                      supports a central, commonsensical, and legally relevant defense.

                     Singer, the government’s key witness, and his family are enmeshed in criminal
                      activity that ranges far beyond the scope of this case. Yet the Government refuses


    1
      While the Motion was already pending, the government obtained its most recent indictment,
which includes a tax charge against Wilson. Wilson has therefore posed specific tax-related
Brady requests to the government. Wilson assumes that it would be most efficient from the
Court’s perspective to adjudicate all of the Brady motions in the same series of hearings.
Accordingly, if the parties cannot resolve Wilson’s tax-related Brady requests, Wilson proposes
to further supplement the Motion with information and argument relating to those requests.

 1/30/2020 13:57
 AMERICAS 101883069                                    3
           Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 4 of 12



                      to disclose the full universe of promises, rewards, and inducements it has given
                      Singer, including the criminal charges that the government is not pursuing and the
                      forfeitable assets it is allowing Singer to keep.

The Court should reject these tactics, as discussed further below, and grant the relief described

supra.

                          A.     Singer’s Descriptions of His Practices to Parents

          The charges that the government has brought require proof that the defendants acted

“with bad purpose, either to disobey or disregard the law,” and in a “wrongful, immoral,

depraved, or evil” manner. 1st Cir. Pattern Jury Instructions § 4.18.134; Arthur Andersen LLP v.

United States, 544 U.S. 696, 705 (2005). The Motion seeks evidence that Singer assured his

clients that their donations were lawful and were welcomed by the recipient institutions. That

evidence directly negates the existence of the required element of bad intent. The Motion

presents discovery documents showing that Singer offered his clients precisely such assurances,

such as his statement to Wilson that the President of Harvard had authorized Singer’s “side door”

program and would personally help to implement it.

          The government’s excuses for withholding such plainly exculpatory evidence are

illusory. The government describes various pieces of evidence it has selectively produced

(Opposition 35-36), ignoring the fact that its obligations encompass all exculpatory evidence in

its possession. The government claims that it has not withheld “documentary evidence” based

on disagreements about what is exculpatory in this case (Opposition 3-4), obscuring the fact that

it is withholding exculpatory non-documentary information (i.e., witness interviews) based on

the very same reason.2 The government claims that Singer’s statements to any parents other than



    2
     As noted supra, evidence that is exculpatory within the meaning of Brady and the Local
Rules must be produced in accordance with those authorities, even if they also qualify as
“witness statements” under the Jencks Act. See United States v. O’Brien, No. 12-cr-40026, 2013

 1/30/2020 13:57
 AMERICAS 101883069                                    4
           Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 5 of 12



Wilson are not exculpatory or material (Opposition 36)—but it is the government that has chosen

to accuse the defendants of a “nationwide” conspiracy,3 allegedly encompassing all of the

parents charged in this courthouse and many other uncharged parents. Any exculpatory evidence

as to any alleged coconspirator is thus exculpatory to Wilson, because it helps to undermine the

overall conspiracy theory. Lastly, while the Motion, in plain English, seeks information about

“Singer’s representations to clients about the legitimacy of ‘side door’ donations” (Motion 4), the

government affects miscomprehension, stating unresponsively that “Singer has never advised

investigators that the ‘side door’ was legitimate” (Opposition 35). Information regarding

Singer’s representations to clients about the legitimacy of “side door” donations are exculpatory

and discoverable.

                                 B.     Singer’s Referral Sources

          The government offers similar non-sequiturs in response to the Motion’s request for

evidence regarding Singer’s efforts to foster referral sources who would support his appearance

of legitimacy. The government says that Wilson “knows how he was introduced to Singer”

(Opposition 36)—which is not the information the Motion requests. The government says it has

produced “voluminous” documents (id. at 36-37), as if doing so discharges the government’s

obligation regarding any additional evidence. And the government promises future disclosures

(id. at 37)—presumably including its letter of January 28—but the Local Rules required




U.S. Dist. LEXIS 34774, at *17 (D. Mass. Mar. 13, 2013); United States v. Owens, 933 F. Supp.
76, 84 (D. Mass. 1996); United States v. Snell, 899 F. Supp. 17, 21 (D. Mass. 1995).
    3
     See, e.g., Press Release, U.S. Att’y’s Office, Dist. of Mass., Arrests Made in Nationwide
College Admissions Scam, https://www.justice.gov/usao-ma/pr/arrests-made-nationwide-
college-admissions-scam-alleged-exam-cheating-athletic (Mar. 12, 2019).

 1/30/2020 13:57
 AMERICAS 101883069                               5
           Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 6 of 12



discovery of exculpatory evidence many months ago. Evidence of Singer’s arrangements with

his referral sources is exculpatory and discoverable.

                      C.   Colleges’ Attitudes Towards Fundraising from Applicants

          Evidence already produced, including evidence that the Court has reviewed, demonstrates

that USC unapologetically granted preferential treatment in the admissions process to its donors

and potential donors. This approach was both legal and consistent with the practices of

practically all organizations whose missions depend on fundraising. Indeed, the government has

recently disclosed that “Compliance sat in on all meetings” relating to development at USC

“because they needed to be looped in.”

          With respect to Wilson’s donation to USC, the government now concedes that Wilson

donated money only toward a USC bank account (plus money that Wilson intended for USC but

that Singer stole for himself). USC acknowledged its thanks for that gift with a letter from its

charitable Trojan Fund. Wilson’s payment was a donation by all commonsensical and

precedent-based definitions of that word.4 Evidence showing that USC’s ordinary practices and

compliance-department guidance would give Wilson’s son an advantage in the admissions

process plainly contradicts the government’s theory that USC was defrauded into admitting

Wilson’s son; or that any inaccurate disclosure to USC relating to Wilson’s donation or his son’s

application were “material.” Such evidence also may shed light on the states of mind of Wilson



    4
      There is apparently no set of facts that would dissuade the government from calling this
payment—to the benefit of USC’s water polo team (Opposition 37)—a “bribe.” Indeed, after
four earlier indictments, the government recently contrived the theory that gifts to “university
accounts” are bribes if the gifts were solicited by an employee who “exercised discretion” over
those accounts. 4th Super. Ind. ¶¶ 65, 280. The government’s new theory would make every
donation to the Missionaries of Charity a “bribe” if Mother Theresa personally supported the
donation. The government’s ability to persuade a grand jury to indict based on this theory does
not relax the government’s Constitutional obligations.

 1/30/2020 13:57
 AMERICAS 101883069                               6
           Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 7 of 12



and other donors, to the extent that USC’s actual attitudes were reflected in widespread public

perceptions of the university and in Singer’s spiel. Similarly, the government’s theory that USC

was defrauded would be undermined by any evidence that Athletic Department personnel (such

as Pat Haden, Ron Orr, Alex Garfio, and others—all of whom the government presumably

interviewed) were aware of Wilson’s donation and his son’s application, or of the role of

donations in admissions more generally.

          Instead of acknowledging its obvious obligation to produce evidence responsive to this

request, the government’s Opposition obfuscates. The government cites its production of “e-

mails, audio recordings, financial records, [and] other documents” (Opposition 38), as if that

production excuses the government from disclosing responsive information from additional

sources, including witness interviews. The government relies on USC’s assertion that the school

collected information about donors “so that they could be tracked” (Opposition 38)—an assertion

that the Court has already rejected—to draw an imaginary distinction between the evidence the

defendants seek and the information the government possesses. The Court should reject these

tactics. Evidence relating to the role of potential donations in the colleges’ admission process is

exculpatory and discoverable.

                      D.   Singer’s Concealment of Misrepresentations to Colleges

          The government’s case relies heavily on alleged misstatements in applicants’ application

materials. But the government now indicates that it has learned from Singer that he and his staff

introduced falsehoods into application materials without their clients’ knowledge. Opposition

38. The government also now concedes that Singer does not recall discussing any inaccuracies

in Wilson’s son’s application materials with Wilson.

          Again, instead of acknowledging that it was required to produce such information months

ago, the government: irrelevantly lists information that it has produced; denies the significance

 1/30/2020 13:57
 AMERICAS 101883069                               7
           Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 8 of 12



of information about anyone other than the specific defendant making a request (notwithstanding

the government’s own allegation of a single, overarching conspiracy); and promises to make

additional disclosures. Opposition 38. None of these tactics discharges the government’s

obligations. Information about Singer’s concealment of misstatements about any and all

applicants is exculpatory and discoverable.

                           E.   Singer’s Embezzlement from His Clients

          Discovery evidence proves that Singer embezzled donation money that Wilson and other

clients provided to Singer and his foundation—following Singer’s instructions—for delivery as

donations to USC. That evidence obviously supports the inference that the embezzled parents

were Singer’s marks, not his compatriots.

          Once again, whether the government has already selectively produced certain responsive

pieces of evidence makes no difference. And the point obviously is not, as the government

knows, whether “Singer’s co-conspirators understood all the details of his actions” (Opposition

39). Rather, the defendants are entitled to the evidence in government’s possession that tends to

disprove the allegation that the defendants ever were co-conspirators. Complete information

regarding Singer’s thefts of intended donations is exculpatory and discoverable. Indeed, the fact

that Singer was not separately charged with these numerous thefts over the years is another

promise, reward, and inducement that the government must disclose.

                      F.    Singer’s Obstruction and Government Instructions

          The government resists the Motion’s request for evidence about Singer’s cooperation and

obstruction by citing Judge Gorton’s statement that “instructions are not discoverable by virtue of

their status as instructions.” United States v. Prange, No. 11-cr-10415-NMG, 2012 U.S. Dist.

LEXIS 111045, at *5 (D. Mass. Aug. 7, 2012) (emphasis added). The defendants do not suggest

otherwise. Rather, the Motion is consistent with the remainder of the same ruling: “[T]he

 1/30/2020 13:57
 AMERICAS 101883069                              8
           Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 9 of 12



Government is obligated to produce, at the appropriate times, those portions of the instructions,

if any, that constitute Brady or Giglio material, especially in the circumstance (if such

circumstance exists) in which the cooperator failed to follow his/her given instructions.” Id.

          In this case, discovery and Singer’s own in-court statements demonstrate that his

cooperation produced evidence against innocent individuals, who in Singer’s words “ha[d]n’t

done anything wrong.” United States v. Singer, No. 19-cr-10078, ECF No. 24, at 29 (statement

of Rick Singer) (“I went into the home and told the dad . . . you haven’t done anything wrong

yet, so please don’t say anything that would be harmful to you guys because you haven’t done

anything . . . .”). The government’s instructions relating to that objective “constitute Brady or

Giglio material.” Prange, supra. Moreover, the instructions are discoverable particularly given

that “the cooperator failed to follow his/her given instructions.” Id. The government’s

instructions to Singer, its efforts to script arguably incriminating conversations, and Singer’s

partial non-compliance with the government’s requests are all exculpatory and discoverable.

                           G.      Promises, Rewards, and Inducements

          The government’s refusal to produce promises, rewards, and inducements rests on two

disingenuous assertions. To begin with, the government states that it has “made no decisions

about which witnesses it will call as part of its case-in-chief” (Opposition 41). The notion that

the government has not decided whether to call Singer in any of the indictments in this case is

simply not credible—particularly where the government has attacked the defendants publicly for

not yet deciding on the documents to be used in their cases-in-chief. Local Rule 116.2(b)(1)(C)

requires the government to disclose such inducements for all witnesses it “anticipates” calling.

To allow the government to play coy until the time of trial about whether it will call such central

witnesses would gut this mainstay of the Brady obligation.



 1/30/2020 13:57
 AMERICAS 101883069                               9
          Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 10 of 12



          The government also implies that its disclosures of promises, rewards, and inducements

to Singer may already be complete, because “Singer has, in fact, pled guilty to money laundering

and tax fraud.” Opposition 40. It is hard to interpret this statement as anything but an effort to

obscure the facts. Singer only pled guilty to tax and money-laundering charges related to the

same college-admissions-related behavior that the government is pursuing in this docket. See

Singer, No. 19-cr-10078, ECF No. 1, at 13-14, 19. The discovery evidence, on the other hand,

shows that Singer engaged in separate tax-fraud and money-laundering activities, relating to his

brother’s gambling-related business and his family members’5 compensation through sham

appearances on Singer’s payrolls. The defendants are entitled to documents and information

about any promises, rewards, and inducements the government has made regarding the

consequences of those crimes for either Singer or his family members. Failure to disclose that

information would be reversible error. See LaCaze v. La. Corr. Inst. for Women, 645 F.3d 728,

731-33 (5th Cir. 2011) (prosecution violated Brady, requiring habeas relief, by failing to disclose

“that it had assured [a witness] that his son would not be prosecuted”); Harris v. Lafler, 553 F.3d

1028 (6th Cir. 2009) (same where prosecution did not disclose a promise to a witness “that his

girlfriend would be released if [police] were satisfied with his statement”).

          For essentially the same reasons, the government’s disclosure of Singer’s publicly-filed

plea agreement is not sufficient. Singer, No. 19-cr-10078, ECF No. 2. That agreement concerns

the offenses with which the government has charged Singer, and the assets he has agreed to

forfeit. It says nothing about the offenses that the government has decided not to prosecute, or

about any assets that the government has agreed to refrain from seizing. For instance, although




    5
        The Motion misidentified Singer’s sister as his father’s caretaker. See Motion Ex. 13.

 1/30/2020 13:57
 AMERICAS 101883069                               10
          Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 11 of 12



the government required Singer to agree that he would deliver, upon request, a sworn disclosure

of all current assets, id. at 8, the government has neither produced any such disclosure nor

disclosed that it has decided it does not want one. The defendants are entitled to know about the

government’s promises, rewards, and inducements in connection with Singer’s uncharged

offenses and unforfeited assets. See Ouimette v. Moran, 942 F.2d 1, 6 (1st Cir. 1991) (affirming

habeas relief under Brady where the prosecution failed to disclose, among other things,

unprosecuted charges against a witness that “[t]he prosecutor agreed to help the witness dispose

of”).

          If the Government takes the position that it has not yet told Singer whether he and his

family members will be charged for these other crimes, and whether they will have to forfeit

assets related to such crimes, then it should say so directly. The failure to take action is a

promise, reward, and inducement. See id.

                                         III.   CONCLUSION

          For the foregoing reasons and those described in the Motion, the Court should grant the

Motion, find that the specific categories of evidence the defendants seek are exculpatory and

discoverable, require the government to produce the complete FBI 302 reports relating to this

case, and impose a specific deadline in the near future for the completion of that production.6



    6
      As they did with respect to the original Motion, defendants David Sidoo, Gregory Colburn,
Amy Colburn, Gamal Abdelaziz, Diane Blake, Todd Blake, Joey Chen, Mossimo Giannulli,
Elisabeth Kimmel, Lori Loughlin, Homayoun Zadeh, Robert Zangrillo, and Marci Palatella join
in this Reply. The government opposes the Motion, in part, on the basis that it has reviewed and
produced certain evidence regarding Wilson. See, e.g., Opposition 35 (“The government has
also reviewed its reports of interviews with Singer for any statement suggesting that he advised
Wilson that this scheme was legitimate”); id. at 36 (“[T]he government has produced Singer’s
actual descriptions of the side door to Wilson.”). In doing so, the government ignores the fact
that the Motion was joined by thirteen additional defendants and demands the production of
exculpatory evidence as to all defendants.

 1/30/2020 13:57
 AMERICAS 101883069                               11
          Case 1:19-cr-10080-NMG Document 805 Filed 01/30/20 Page 12 of 12




 Respectfully submitted:

 John Wilson,

 By his counsel,

 /s/ Michael Kendall
 Michael Kendall (BBO # 544866)                   Andrew E. Tomback (pro hac vice)
 Yakov Malkiel (BBO # 689137)                     WHITE & CASE LLP
 WHITE & CASE LLP                                 1221 Avenue of the Americas
 75 State Street                                  New York, NY 10020
 Boston, MA 02109-1814                            Telephone: (212) 819-8428
 Telephone: (617) 979-9310                        andrew.tomback@whitecase.com
 michael.kendall@whitecase.com
 yakov.malkiel@whitecase.com

 And the defendants listed supra note 6, by their respective counsel.


                                CERTIFICATE OF SERVICE

       I hereby certify that the above document is being filed on the date appearing in the header
through the ECF system, which will send true copies to the attorneys of record.
                                             /s/ Michael Kendall
                                             Michael Kendall




 1/30/2020 13:57
 AMERICAS 101883069                            12
